Title: To George Washington from Major General William Heath, 10 December 1776
From: Heath, William
To: Washington, George



Dear General
Pecks-kill [N.Y.] Decr 10th 1776

The last Evening about 8 O’Clock I received the honor of your’s of the 7th Instt, & immediately gave Orders for the Regiments of General Parsons’s Brigade which are on this Side of Hudson’s River, to pass over which they will do this day—I shall also order Huntington’s & Tyler’s to join them, & pursue the effecting the purposes, which your Excellency has been pleased to point out.
This post will now be left in a very defenceless condition as to men; not a single Continental Regiment on this side of the River, & nearly all the Field Artillery gone over the River; the Enemy’s Fleet which sailed Eastward a few days since by the last Accounts lying off New London, Ninety one in Number—The Account in Gaine’s New-York paper of Decr 2nd is as follows.
“Thursday last several Transports full of Troops & Military Stores passed up the East River, into Connecticut Sound: at the same time Sr Peter Parker & Mr Hothan, with the Asia, Renown, & other Men or War, fell down to the Narrows, in order to join the above Transports, as ’tis suppos’d about the East End of Long-Island. Various conjectures are raised about their Destination.” I have the honor to be with great Respect Your Excellency’s most humble Servt

W. Heath

